Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 1 of 16
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

HELEN SWARTZ, Individually HBK HOSPITALITY ASSOCIATES, L.P.,

a Pennsylvania Limited Partnership
County of Residence of First Listed Defendant —
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev, 06/17)

 

(b) County of Residence of First Listed Plaintiff | Miami-Dade County, FL
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
David S. Dessen, Dessen, Moses & Rossito, 600 Easton Rd, Willow
Grove, PA 19090, 215.496.2902 & Fuller, Fuller & Assoc., 12000

Biscayne Blvd, N. Miami, FL 33181, 305.891.5199 [PHV pending]

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an \X” in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ot U.S. Government 2&3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 @ 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 US, Government 0 4 Diversity Citizen of Another State Oo 2 2 Incorporated and Principal Place os 05
Defendant (indicate Citizenship of Parties in Item IIL) of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation o6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
[—commmact TORS ORAL rT [Orne STATUTES —]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY — | 625 Drug Related Seizure (1 422 Appeal 28 USC 158 0 375 False Claims Act
120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability ( 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
(J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copynghts O 430 Banks and Banking
C1 151 Medicare Act (1 330 Federal Employers’ Product Liability 830 Patent © 450 Commerce
152 Recovery of Defaulted Liability C1) 368 Asbestos Personal 0 835 Patent - Abbreviated 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application C1 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Cormupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. (1 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle {7 370 Other Fraud ©} 710 Fair Labor Standards OC 861 HIA (1395ff) OC) 490 Cable/Sat TV
(1 160 Stockholders’ Suits 01 355 Motor Vehicle O 371 Truth in Lending Act 0 862 Black Lung (923) C1 850 Securities/Commodities/
CG 190 Other Contract Product Liability 7 380 Other Personal ( 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XV1 1 890 Other Statutory Actions
C1 196 Franchise Injury 1 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) OC 891 Agricultural Acts
( 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act (1 895 Freedom of Information
Ri (1 790 Other Labor Litigation D AX Act
1 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement © 870 Taxes (US. Plaintiff 0 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Secunty Act or Defendant) 0 899 Administrative Procedure
© 230 Rent Lease & Ejectment (1 442 Employment 0 510 Motions to Vacate C1 871 IRS—Third Party Act/Review or Appeal of
(I 240 Torts to Land 0) 443 Housing/ Sentence 26 USC 7609 Agency Decision
(7 245 Tort Product Liability Accommodations O 530 General 0 950 Constitutionality of
G 290 All Other Real Property 0 445 Amer, w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
CX 446 Amer, w/Disabilities -] 1 540 Mandamus & Other | 465 Other [mmigration
Other O 550 Civil Rights Actions
C1 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “'X” in One Box Only)

X11. Original 112 Removed from O 3  Remanded from (1 4 Reinstated or © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title Ill_of the Americans with Disabilities Act, 42 USC Sec. 12181, et seq.

Brief description of cause:

Equal access to places of public accommodation for persons with disabilities

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: Yes No
VIII. RELATED CASE(S) see i

IF ANY (See instruction: GE = DOCKET NUMBER

AF ri FT ———
DATE aes = OFJA' eT D
Bol ¥ ZO ,Zotl
FOR OFFICE USE ONLY .
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 2 of 16

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

 

Plaintiff,
Vv.
Case No.
HBK HOSPITALITY ASSOCIATES, L.P.,
a Pennsylvania Limited Partnership,
Defendant.
COMPLAINT

Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other
mobility-impaired individuals similarly-situated, (sometimes referred to as “Plaintiff*), hereby
sues the Defendant, HBK HOSPITALITY ASSOCIATES, L.P., a Pennsylvania Limited
Partnership (sometimes referred to as “Defendant”) for Injunctive Relief, and attorney’s fees,
litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42 USC § 1218]
et seq. (“ADA”).

1. Plaintiff, HELEN SWARTZ, resides in Miami Beach, Florida, in the County of
Miami-Dade.

2, Defendant’s property, Comfort Inn Lancaster at Rockvale, is located at 24 S.
Willowdale Drive, Lancaster, PA, in the County of Lancaster.

2. Venue is properly located in the Eastern District of Pennsylvania because venue
lies in the judicial district of the property situs. The Defendant’s property is located in and does

business within this judicial district.
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 3 of 16

4. Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant’s violations of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq. See, also, 28 USC § 2201 and § 2202.

5. Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple
sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.
She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

Helen Swartz was born and raised in New York City and moved to the
Philadelphia area in 1978 to attend graduate school. After completion of her studies, she
founded a business and resided in the area until 2011. She was active in the business
community and has many long-standing relationships that she has maintained throughout the
years. She also had two children during those years, through which she knew many people.

Helen Swartz visited the property which forms the basis of this lawsuit from June
11 through June 12, 2021, and has reservations to return to the property on December 3 through
December 4, 2021, to meet her daughter and granddaughter for early tax-free shopping at
Rocvale/Tanger outlets. She also wishes to avail herself of the goods and services offered to
the public at the property, if the facilities are fully accessible and the barriers to access have
been corrected. The Plaintiff has encountered architectural barriers at the subject property,
which have impaired her use of the facilities and the amenities offered, and have endangered her
safety at the facilities and her ability to access the facilities the property has to offer and use the
restrooms.

6. The Plaintiff has encountered architectural barriers at the subject property, which
are enumerated in paragraph 10. The barriers to access at the property have endangered her

safety, and adversely affected her ability to use the facilities.
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 4 of 16

7. Defendant owns, leases, leases to, or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.
Defendant is responsible for complying with the obligations of the ADA. The place of public
accommodation that the Defendant owns, operates, leases or leases to is known as Comfort Inn
Lancaster at Rockvale, and is located at 24 S. Willowdale Drive, Lancaster, PA 19103, in the
County of Lancaster.

8. HELEN SWARTZ has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to this property
as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.
Plaintiff has reasonable grounds to believe that she will continue to be subjected to
discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit
Comfort Inn Lancaster at Rockvale not only to avail herself of the goods and services available at
the property but to assure herself that this property is in compliance with the ADA so that she and
others similarly-situated will have full and equal enjoyment of the property without fear of
discrimination.

9. The Defendant has discriminated against the individual Plaintiff by denying her
access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

10. The Defendant has discriminated, and is continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

$500,000 or less). A preliminary inspection of Comfort Inn Lancaster at Rockvale has shown
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 5 of 16

that violations exist. These violations which HELEN SWARTZ personally observed or
encountered, and which were verified by an ADA expert, include, but are not limited to:

a. The hotel does not provide the required amount of compliant accessible
guest rooms, and the accessible rooms are not dispersed among the various classes of
accommodations. This is in violation of section 224 of the 2010 Standards for
Accessible Design. 28 CFR §36.304. This denies to Plaintiff the full and equal
opportunity to stay at the subject hotel. 28 CFR §36.302(e)(1).

b. The accessible features of the facility are not maintained, creating barriers
to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.

c. The accessible parking spaces access aisles do not adjoin an accessible
route. This is in violation of section 502.3 of the 2010 Standards for Accessible Design:
28 CFR §36.201, §36.203, §36.302 & §36.304. The hotel did not make reasonable
accommodations to provide appropriate accessible parking spaces. This condition made
it difficult to access the facility.

d. The accessible parking spaces identification signs are too low. The hotel
did not make reasonable accommodations to provide appropriate accessible signage. This
is in violation of section 502.6 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.203, §36.302 & §36.304. This condition made it difficult for the plaintiff to
find the accessible parking spaces.

e. The accessible parking spaces at the site are located far from the accessible
route from parking to an accessible entrance. The hotel did not make reasonable
accommodations to provide appropriate accessible parking spaces. This is in violation of
section 208.3.1 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.203,
§36.302 & §36.304. This condition made it difficult for the plaintiff to access the facility.

f. The accessible parking space access aisles do not have the appropriate
width. This is in violation of section 502.3.1 of the 2010 Standards for Accessible
Design: 28 CFR §36.201, §36.203, §36.302 & §36.304. The hotel did not make
reasonable accommodations to provide an appropriate accessible parking space access
aisle. This condition made it difficult to access the facility.

g. Accessible seating at the tables inside and around the pool at the hotel is
not provided to a person using a wheelchair. This is in violation of sections 226 and 902
of the 2010 Standards for Accessible Design. The hotel did not make reasonable
accommodations to redesign access for this facility. This condition denied the Plaintiff
access to any of the tables or bars in the hotel; 28 CFR §36.201, §36.202 §36.203 &
§36.304.
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 6 of 16

h. The hotel discriminated against the plaintiff by only offering seating to
able individuals. This is in violation of 28 CFR §36.201, §36.202, §36.304.

i. Appropriate stairway handrail extension is not provided at the stairways
inside and outside of the hotel. This is in violation of section 505 of the 2010 Standards
for Accessible Design: 28 CFR §36.304.

je In the accessible guestroom, #120, the operable controls for the window
require tight grasping, pinching, or twisting of the wrist. The hotel did not make
reasonable accommodations to redesign access for this facility. This is in violation of
sections 309.4 & 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201,
§36.202 & §36.304. This condition denied the plaintiff's ability to access the window
controls independently.

k. In accessible guestroom #120 a turning space is not provided to access the
ac control by the bed by the window. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of sections 305
and 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.203, §36.302
& §36.304. This condition denied the plaintiff's ability to access the ac/radiator
independently.

1. In the accessible guestroom, #120, items in the closet are out of reach to a
person in a wheelchair. The hotel did not make reasonable accommodations to redesign
access for this facility. This is in violation of section 811 of the 2010 Standards for
Accessible Design: 28 CFR §36.201, §36.202 & §36.304. This condition denied the
plaintiff's ability to access the iron and ironing board independently.

m. In the accessible guestroom, #120, the operable part to open the closet
door requires tight grasping. The hotel did not make reasonable accommodations to
redesign access for this facility. This is in violation of sections 309.4 and 806 of the
2010 Standards for Accessible Design: 28 CFR §36.201, §36.203, §36.302 & §36.304.
This condition denied the plaintiff's ability to open the closet doors independently.

n. In the accessible guestroom, #120, the operable part on the entry door is
out of reach to a person in a wheelchair. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of sections
404.2.7 and 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.203,
§36.302 & §36.304. This condition denied the plaintiff's ability to lock the door
independently.

oO. In the accessible guestroom, #120, a maneuvering clearance is not
provided to exit the accessible guestroom. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of sections
404.2.4 and 806 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.203,
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 7 of 16

§36.302 & §36.304. This condition denied the plaintiff's ability to exit the guestroom
independently.

p. An accessible means of egress is not provided to exit accessible guestroom
#120. The hotel did not make reasonable accommodations to redesign access for this
facility. This is in violation of sections 207.1 and 806 of the 2010 Standards for
Accessible Design: 28 CFR §36.201, §36.203, §36.302 & §36.304. This condition denied
the plaintiff's ability to have an accessible means of egress to independently exit the
hotel.

q. In the accessible guestroom, #120, an appropriate clearance is not
provided between the two beds. The hotel did not make reasonable accommodations to
redesign access between the two beds. This is in violation of section 806.2.3 of the 2010
Standards for Accessible Design: 28 CFR §36.201, §36.302 & §36.304. This condition
made it difficult to access the desk between the two beds.

r. In the accessible guestroom, #120, a forward reach is not provided to
access the light switches above the end table. The hotel did not make reasonable
accommodations to redesign access light switches that are between the two beds. This is
in violation of sections 305 and 806 of the 2010 Standards for Accessible Design: 28
CFR §36.201, §36.302 & §36.304. This condition denied the plaintiffs ability to access
the lights independently.

S. In the accessible guestroom, #120, a clear floor space is not provided to
access the standing lamp. The hotel did not make reasonable accommodations to redesign
access for this facility. This is in violation of sections 305 and 806.2.1 of the 2010
Standards for Accessible Design: 28 CFR §36.201, §36.302 & §36.304. This condition
denied the plaintiffs ability to access the lamp independently.

t. In the accessible guestroom, #120, an appropriate size the roll-in shower in
not provided in the accessible bathroom along with appropriate grab bars. The hotel did
not make reasonable accommodations to redesign access for this facility. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.302 & §36.304. This made it difficult for the plaintiff to access the facility
independently.

u. In guestroom #120, which hotel deemed an accessible guestroom, the
shower spray unit does not have an on/off control with a non-positive shut-off. The hotel
did not make reasonable accommodations to redesign access for this facility. This is in
violation of section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.302 & §36.304. This condition made it difficult for the plaintiff to access
the facility independently.

V. In guestroom #120, which hotel deemed an accessible guestroom, the
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 8 of 16

shower spray unit is out of reach to a person in a wheelchair. The hotel did not make
reasonable accommodations to redesign access for this facility. This is in violation of
section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.302
& §36.304. This condition denied the plaintiff to access the facility.

Ww. In guestroom #120, which hotel deemed an accessible guestroom, the flush
control is on the closed side of the water closet. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of section 806.2.4
of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.302 & §36.304. This
condition denied the plaintiff to access the facility independently.

X. In guestroom #120, which hotel deemed an accessible guestroom,
appropriate grab bars are not provided by the water closet. The hotel did not make
reasonable accommodations to redesign access for this facility. This is in violation of
section 806.2.4 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.302
& §36.304. This condition denied the plaintiff to access the facility independently.

y. In guestroom #120, which hotel deemed an accessible guestroom, the
water closet is positioned to close to the side wall. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of section 806.2.4
of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.302 & §36.304. This
condition made it difficult for the plaintiff to access the facility independently.

Z. In guestroom #120, which hotel deemed an accessible guestroom, the
toilet paper is behind the water closet. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of section 806.2.4
of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.302 & §36.304. This
condition denied the plaintiff to access the facility independently.

aa. The plaintiff could not access the vending machine independently and had
to ask an employee for help in purchasing a bottle of water. The hotel did not make
reasonable accommodations to redesign access for this facility. This is in violation of
section 228.1 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.202,
§36.302 & §36.304. This condition denied the plaintiff to access the facility
independently.

bb. The hooks, telephone and hand sanitizer in the Fitness Center are out of
reach to a person in a wheelchair. This is in violation of section 308 of the 2010
Standards for Accessible Design. This condition denied the Plaintiff access to use

items in the fitness center independently; 28 CFR §36.201, §36.202, §36.304.

ce. A maneuvering clearance is not provided to exit the fitness room. The
hotel did not make reasonable accommodations to redesign access for this facility. This
is in violation of section 404.2.4 of the 2010 Standards for Accessible Design: 28 CFR
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 9 of 16

§36.201, §36.202, §36.302 & §36.304. This condition denied the Plaintiff to exit the
fitness room independently.

dd. An accessible means of egress is not provided to exit the fitness center.
The hotel did not make reasonable accommodations to redesign access for this facility.
This is in violation of section 207.1 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.203, §36.302 & §36.304. This condition denied the plaintiff's ability to
have an accessible means of egress to independently exit the hotel.

ee. The pool lift requires assisted operation. The hotel did not make
reasonable accommodations to redesign independent access for this facility. This is in
violation of section 1009.2.7 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.203, §36.302 & §36.304. This condition denied the plaintiffs ability
operate the pool lift independently.

ff. The door signage on the pool toilet room door is too high. The hotel did
not make reasonable accommodations to redesign the signage for this facility. This is in
violation of section 703.4.1 of the 2010 Standards for Accessible Design: 28 CFR
§36.201, §36.203, §36.302 & §36.304.

gg. An accessible toilet compartment is not provided in the pool bathroom.
The hotel did not make reasonable accommodations to redesign independent access for
this facility. This is in violation of sections 603, 604 & 609 of the 2010 Standards for
Accessible Design: 28 CFR §36.201, §36.203, §36.302 & §36.304. This condition denied
the plaintiff's ability to use the pool toilet room independently.

hh. In the pool bathroom, the operable part to lock the pool bathroom door
requires tight grasping. The hotel did not make reasonable accommodations to redesign
access for this facility. This is in violation of section 309.4 of the 2010 Standards for
Accessible Design: 28 CFR §36.201, §36.203, §36.302 & §36.304. This condition denied
the plaintiff's ability to lock the toilet room door independently.

il. In the pool toilet room, the operable part to lock the toilet room door is out
of reach to a person in a wheelchair. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of section
404.2.7 of the 2010 Standards for Accessible Design: 28 CFR §36.201, §36.203, §36.302
& §36.304. This condition denied the plaintiff's ability to lock the door independently.

jj. In the accessible lobby toilet room, the mirror is out of reach to a person in
a wheelchair. The hotel did not make reasonable accommodations to redesign access for
this facility. This is in violation of section 603.3 of the 2010 Standards for Accessible
Design. 28 CFR §36.201, §36.302 & §36.304. This condition denied the Plaintiff to
access the facility independently.
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 10 of 16

kk. The accessible toilet compartment in the lobby toilet room does not have
appropriate grab bars by the water closet. The hotel did not make reasonable
accommodations to redesign access for this facility. This is in violation of section 604.5
of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
difficult for the plaintiff to access the facility.

Il. In the accessible lobby toilet room, the toilet seat dispenser and the towel
dispenser are out of reach to a person in a wheelchair. The hotel did not make
reasonable accommodations to redesign access for this facility. This is in violation of
sections 308 & 309 of the 2010 Standards for Accessible Design. 28 CFR §36.201,
§36.302 & §36.304. This condition denied the Plaintiff to access the facility
independently.

mm. A maneuvering clearance is not provided to exit the lobby accessible toilet
room. The hotel did not make reasonable accommodations to redesign access for this
facility. This is in violation of section 404.2.4 of the 2010 Standards for Accessible
Design: 28 CFR §36.201, §36.202, §36.302 & §36.304. This condition denied the
Plaintiff to exit the lobby accessible toilet room independently.

nn. An accessible means of egress is not provided to exit the lobby accessible
toilet room. The hotel did not make reasonable accommodations to redesign access for
this facility. This is in violation of section 207.1 of the 2010 Standards for Accessible
Design: 28 CFR §36.201, §36.203, §36.302 & §36.304. This condition denied the
plaintiff's ability to have an accessible means of egress to independently exit the hotel.

00. The sanitizer in the lobby is out of reach to a person in a wheelchair. The
hotel did not make reasonable accommodations to redesign access for this facility. This is
in violation of section 308 of the 2010 Standards for Accessible Design: 28 CFR §36.304.
This condition the plaintiff to access the sanitizer independently.

11. All of the foregoing cited violations are violations of both the 1991 Americans
with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as
adopted by the Department of Justice.

12. The discriminatory violations described in Paragraph 10 are not an exclusive list
of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

individuals similarly-situated, have been denied access to, and have been denied the benefits of
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 11 of 16

services, programs and activities of the Defendant’s facilities, and have otherwise been
discriminated against and damaged by the Defendant because of the Defendant’s ADA
violations, as set forth above. The individual Plaintiff, and all others similarly-situated will
continue to suffer such discrimination, injury and damage without the immediate relief provided
by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff
requires an inspection of the Defendant’s place of public accommodation in order to determine
all of the areas of non-compliance with the Americans with Disabilities Act.

13. Defendant have discriminated against the individual Plaintiff by denying her
access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in violation of 42
USC § 12181 ef seg. and 28 CFR. 36.302 et seq. Furthermore, the Defendant continue to
discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable
modifications in policies, practices or procedures, when such modifications are necessary to
afford all offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such efforts that may be necessary to ensure
that no individual with a disability is excluded, denied services, segregated or otherwise treated
differently than other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is
warranted. Furthermore, the public interest would not be disserved by a permanent injunction.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 USC § 12205 and 28 CFR 36.505.

10
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 12 of 16

15. Defendant is required to remove the existing architectural barriers to the
physically disabled, when such removal is readily achievable for its place of public
accommodation that has existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,
if there has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered
portions of the facility are readily accessible to and useable by individuals with disabilities,
including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy subsequent to
January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily
accessible to and useable by individuals with disabilities as defined by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s failure to cure
the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have been
met by Plaintiff or waived by the Defendant.

17. Pursuant to 42 USC § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Comfort Inn
Lancaster at Rockvale to make those facilities readily accessible and useable to the Plaintiff and
all other persons with disabilities as defined by the ADA; or by closing the facility until such
time as the Defendant cure its violations of the ADA. The Order shall further require the
Defendant to maintain the required assessable features on an ongoing basis.

WHEREFORE, Plaintiff respectfully requests:

11
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 13 of 16

a. The Court issue a Declaratory Judgment that determines that the
Defendant at the commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 USC § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all
readily achievable alterations to the facility; or to make such facility readily accessible to
and useable by individuals with disabilities to the extent required by the ADA; and to
require the Defendant to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods, services,
facilities, privileges, advantages or accommodations to individuals with disabilities; and
by failing to take such steps that may be necessary to ensure that no individual with a
disability is excluded, denied services, segregated or otherwise treated differently than

other individuals because of the absence of auxiliary aids and services.

e. An award of attorney’s fees, costs and litigation expenses pursuant to 42
USC § 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.

Dated: Jel ze 2021

Respectfully submitted,

(O09 £0.

David S. Dessen, Esq. (1.D. 17627)
Dessen, Moses & Rossitto

600 Easton Road

Willow Grove, PA 19090
Telephone: 215.496.2902
Facsimile: 215.658.0747
ddessen@dms-lawyer.com

12
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 14 of 16

13

and

Lawrence A. Fuller, Esq.,

pro hac vice pending

Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181

Telephone: 305.891.5199
Facsimile: 305.893.9505

lfuller@fullerfuller.com

Attorneys for Plaintiff Helen Swartz
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 15 of 16

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: c/o Lawrence A. Fuller, 12000 Biscayne Blvd., N. Miami, FL 33181
Address of Defendant: HBK Hospitality Associates, L.P., 1217 Ash Lane, Lebanon, PA 17042

 

Place of Accident, Incident or Transaction; COMfort Inn Lancaster at Rockvale, 24 S. Willowdale Drive, Lancaster, PA

 

 

RELATED CASE, IF ANY:

 

 

Case Number: Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions: ‘
1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?
4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [J is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above. z Oe
pate:_ “GvlY Zo, Zocl [Qb8.k | [4625

Attorney-at-Law / Pra Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

A. B.
[1 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[-] 3. Jones Act-Personal Injury LC] 3. Assault, Defamation
[] 4. Antitrust (] 4. Marine Personal Injury 2
H 5. Patent (.] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [J] 7. Products Liability
CL] 8. Habeas Corpus [] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(1 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Dav DG. Ve ssn, $@__. counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case

exceed the sum of $150,000.00 exclusive of interest and costs:
DATE: “JutY Co, vl (. Oi he Qo _ (7e a7)

Attorney-at-Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

MI Relief other than monetary damages is sought.

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 5:21-cv-03211-JMG Document1 Filed 07/20/21 Page 16 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

HELEN SWARTZ, Individually,
Vv. CIVIL ACTION NO.
HBK HOSPIALITY ASSOCIATES, L.P.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and
serve on the plaintiff and all other parties, a Case Management Track Designation Form specifying
the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. (_ )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )°

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

 

 

 

 

 

(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
mE hO
Jet Ze, We! Plaintiff
Date : Attorney-at-law Attorney for
Z f - -O6 7 -
215-658-1400 asenoa SO = ddessen@dms-lawyer.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
